United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
EDWARD HINES, JR. VA MEDICAL CENTER,
Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0366
Issued: May 20, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 10, 2018 appellant, through counsel, filed a timely appeal from a
September 20, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left knee condition
causally related to the accepted June 10, 2017 employment incident.
FACTUAL HISTORY
On June 13, 2017 appellant, then a 46-year-old pharmacy technician, filed a traumatic
injury claim (Form CA-1) alleging that on June 10, 2017 she injured her left knee when she slipped
on a cluttered floor and hit her knee on a shelf while in the performance of duty. She stopped work
on June 11, 2017.
In an employing establishment’s emergency treatment note dated June 14, 2017,
Dr. Stephen Kalmar, Board-certified in family medicine, checked form boxes indicating that
appellant had been treated for a work-related left knee bruise. He noted that she was able to lift
300 pounds and that she could return to work with no restrictions on June 14, 2017.
In a treatment note dated June 20, 2017, Dr. Catherine Yi, a Board-certified internist, noted
appellant’s complaint of left knee pain and that she had a history of a right knee meniscal tear. She
indicated that appellant told her that she had injured herself at work on June 10, 2017 when she
stepped on a piece of rug and fell, hitting her left knee on the corner of a shelf. Dr. Yi described
examination findings of a hyperextended, severely inverted left knee with inflammatory changes,
medial joint line tenderness, and crepitus. She diagnosed acute pain of the left knee and referred
appellant for an orthopedic consult.3 On an attending physician’s report (Form CA-20) of even
date, Dr. Yi diagnosed a meniscal tear and checked a box marked “yes,” indicating that the
condition was employment related.
In reports dated June 28, 2017, Patrick Graham, a nurse practitioner, noted a history that
appellant slipped and fell on June 10, 2017, injuring her left knee, on June 10, 2017 and that she
had returned to work earlier that week. He described examination findings of knee tenderness and
noted osteoarthritis seen on x-ray. Mr. Graham diagnosed a contusion and advised that appellant
was able to return to full-duty work.
On September 15, 2017 Dr. Yi reported appellant’s complaint of knee pain. She noted that
appellant told her that she had an acute onset of left knee pain on June 12, 2017 when she tripped
over a rug at work and hit her knee on a filing cabinet. Dr. Yi observed examination findings of
inflammatory changes, medial joint line tenderness, crepitus, warmth, and decreased range of
motion, with positive valgus stress patellar grind tests. She diagnosed bilateral chronic knee pain
and recommended a left knee MRI scan.
A September 27, 2017 MRI scan of the left knee demonstrated a complex tear of the body
and posterior horn of the medial meniscus with extrusion, a small radial tear of the free edge of
the body of the lateral meniscus, high-grade cartilage loss in the medial and patellofemoral
compartments, a grade 1 sprain of the medial collateral ligament, large complex joint effusion, a

3
Dr. Yi also reported findings from a May 2014 magnetic resonance imaging (MRI) scan that demonstrated a
meniscal tear. However, she did not indicate if the MRI scan was of the right or left knee.

2

tiny partially-ruptured Baker’s cyst, reactive posteromedial bursitis, low-grade vastus medialis
muscle strain, diffuse muscle atrophy, and edema of the superolateral Hoffa’s fat pad.
On October 3, 2017 Mr. Graham noted appellant’s complaint of continued left knee pain.
He described examination findings, reviewed the MRI scan, and diagnosed left knee pain, medial
meniscus derangement, and primary osteoarthritis of the left knee.
On October 27, 2017 Dr. Imran Omar, a Board-certified radiologist, performed a left knee
ultrasound-guided left knee aspiration/injection. Intraprocedural images demonstrated a
moderately-sized joint effusion with scattered patellofemoral marginal osteophytes and mild
progressive distention of the suprapatellar joint recess.
In a development letter dated January 22, 2018, OWCP informed appellant that she had
submitted insufficient factual or medical evidence to establish her claim. It advised her of the type
of evidence needed and provided a questionnaire for her completion. OWCP afforded appellant
30 days to respond.
In correspondence dated February 6, 2018, Dr. Yi wrote that appellant had been seen on
January 5, 2018 for an acute meniscal tear of the left knee, confirmed by MRI scan. She indicated
that appellant had been referred to physical therapy and would follow up with orthopedics.
By decision dated February 23, 2018, OWCP accepted that the June 10, 2017 employment
incident occurred as alleged. It denied the claim, however, finding that appellant had not submitted
sufficient evidence to establish causal relationship between her diagnosed conditions and the
accepted June 10, 2017 employment incident.
On March 26, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. During the July 30, 2018 hearing,
appellant described the June 10, 2017 incident and her subsequent medical treatment. Counsel
stated that he would attempt to obtain a narrative medical report from Dr. Yi. The hearing
representative afforded at least 30 days to submit additional evidence. No additional evidence was
submitted.
By decision dated September 20, 2018, OWCP’s hearing representative affirmed the
February 23, 2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

4

Supra note 2.

5
F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

3

employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.8
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left knee
condition causally related to the accepted June 10, 2017 employment incident.
On June 14, 2017 Dr. Kalmar checked form boxes indicating that appellant had been
treated for a work-related left knee bruise. In a June 20, 2017 Form CA-20 report, Dr. Yi diagnosed
a meniscal tear and checked a form box marked “yes,” indicating that the condition was caused or
aggravated by falling and hitting her knee at work. She provided no further explanation. The
Board has held, however, that when a physician’s opinion on causal relationship consists only of
a checkmark on a form, without further explanation or rationale, that opinion is of diminished
probative value and is insufficient to establish a claim.11
In additional reports dated June 20, 2017 to February 6, 2018, Dr. Yi noted treatment for a
left knee condition, but failed to provide an opinion as to the cause of appellant’s left knee
condition. The Board has held, however, that medical evidence that does not offer an opinion

6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
11

O.M., Docket No. 18-1055 (issued April 15, 2020); Gary J. Watling, 52 ECAB 278 (2001).

4

regarding the cause of an employee’s condition or disability is of no probative value on the issue
of causal relationship.12 Dr. Yi’s opinion is, therefore, insufficient to establish appellant’s claim.
Appellant submitted reports from Mr. Graham, a nurse practitioner, dated June 28, 2017
and October 3, 2017. Certain healthcare providers such as physician assistants, nurse practitioners,
physical therapists, and social workers however are not considered “physician[s]” as defined under
FECA.13 Consequently, Mr. Graham’s medical findings and/or opinions will are of no probative
value and insufficient to establish the claim.14
The September 27, 2017 left knee MRI scan and October 27, 2017 left knee ultrasoundguided aspiration/injection also do not constitute probative medical evidence. The Board has held
that diagnostic tests, standing alone, lack probative value on the issue of causal relationship as they
do not provide an opinion on the relationship between the employment incident and a claimant’s
diagnosed condition.15
As appellant has not submitted rationalized medical evidence to establish an injury causally
related to the incident of June 10, 2017, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left knee
condition causally related to the accepted June 10, 2017 employment incident.

12

P.L., Docket No. 19-1750 (issued March 26, 2020); Willie M. Miller, 53 ECAB 697 (2002).

13

Section 8101(2) of FECA provides that medical opinions can only be given by a qualified physician. This section
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law. 5 U.S.C. § 8101(2); 20 C.F.R.
§ 10.5(t). See S.K., Docket No. 18-1414 (issued April 29, 2020); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006); see also S.L., Docket No. 19-0603 (issued January 28, 2020) (nurse practitioners are
not considered physicians as defined under FECA).
14

Id.

15
See P.L., supra note 12; C.F., Docket No. 18-1156 (issued January 22, 2019); T.M., Docket No. 08-0975 (issued
February 6, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the September 20, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 20, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

